Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/19/2021 has been entered.

Status of Claims
This action is in reply to the RCE filed on 01/19/2021.
Claims 4, 18, and 26 have been amended and are hereby entered.
Claims 1-3, 7, 14-17, 19-20, and 23-25 have been canceled.
Claims 4-6, 8-13, 18, 21-22, and 26-28 are currently pending and have been examined.
The previous 101 rejection is hereby maintained for the reasoning set forth below.
Pursuant to the Patent Board Decision 11/20/2020, the 103 rejection is hereby withdrawn.

Response to Arguments
Applicant argues #1:
The Decision on Appeal sustains the § 101 rejections of Claims 1, 4-6, 8-13, 18, 21- 22 provided in the Office Action. Applicant has canceled independent Claim 1 and has amended independent Claims 4, 18, and 26 in a manner that moots the present rejections. Specifically, Applicant has amended these independent claims to recite the generation of illustrations which include a representation of an insurance account during various phases- an income replacement phase, an intermediate phase, and a longevity phase. See e.g., Claim 4 (" the processor configured to execute an illustration program configured to generate a first illustration . . . comprising a representation of the insurance account during an income replacement phase, an intermediate phase, and a longevity phase" and "update the first illustration . . . to provide the second illustration, wherein updating the first illustration comprises modifying the representation of the insurance account during the income replacement phase, the intermediate phase, and the longevity phase"). The claims further recite how each of the illustrations are generated and how/if payments are provided during the phases identified in a specific one of the illustrations. See e.g., id. ("generate a first illustration of the insurance account based on a plurality of initial assumptions associated with the financial plan," "update the first illustration based on the one or more of contributions, returns, projections and current balance data associated with the insurance account to provide a second illustration," "determine whether the insurance account is in the income replacement phase, the intermediate phase, or the longevity phase as those phases are identified in the second illustration," "if the primary wage earner is deceased and the beneficiary is not deceased, and the account is in the income replacement phase, access data indicative of one or more first payments to one or more of the at least one or more retirement accounts during the income replacement phase, and communicate to a payment determination system an output signal having data indicative of the one or more first payments to the one or more of the at least one or more retirement accounts during the income replacement phase," "if the account is in the intermediate phase and either or both of the primary wage earner and the beneficiary are living, communicate to the payment determination system an output signal having data indicating that the insurance account is to be maintained without payments for either of the primary wage earner or the beneficiary during the intermediate phase," and "if the account is in the longevity phase, and either of the primary wage earner or the beneficiary are not deceased, access data indicative of a schedule of periodic payments, including a plurality of dates and a plurality of amounts of second payments corresponding to each of the plurality of dates, for at least one of the primary wage earner and the beneficiary for a term continuing until the last to die of the beneficiary and the primary wage earner, and communicate to the payment determination system an output signal having data indicative of one or more of the second payments for the at least one of the primary wage earner and the beneficiary for the term continuing until the last to die of the beneficiary and the primary wage earner"). The recitation of one or more of these new features transforms the claims into patent-eligible subject matter and thus Applicant respectfully requests reconsideration and withdrawal of the § 101 rejections. Favorable action is requested.


Examiners response:
Examiner respectfully disagrees, using an illustration program executed by a computer to generate and update an illustration displaying information related to insurance account during the income replacement phase, the intermediate phase, and the longevity phases and providing an updated second illustration based on corrected data associated with the first illustration, and then administering payments and communicating data of the payments to a payment determination system does not amount to a practical application or significantly more than the abstract idea.  With regards to the illustration program and generating and updating the illustrations, this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision, collecting information, analyzing it, and displaying certain results), where the system collecting information about the insurance accounts, analyzing the accounts, and presenting the resulting via the illustration program.  With regards to the “communicate to a payment determination system an output signal having data indicative of the one or more first payments…”, this is merely sending and receiving information over a network, akin receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), in which the Courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality), as claimed in the instant application.
For the reasons above, the 101 rejection is hereby maintained.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 8-13, 18, 21-22, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) – With the exception of claims 26-28 (directed towards software per se, as explained below), the claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)).  For the purposes of analyzing the claims with regards to being directed towards an abstract idea, the Examiner will interpret the computer readable medium, to be a non-transitory computer readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary, the primary wage earner earning more wages than the beneficiary, the insurance account being associated with a financial plan of the primary wage earner and the beneficiary, the insurance account being associated with a death benefit and an annuity, 
generate a first illustration of the insurance account based on a plurality of initial assumptions associated with the financial plan, the first illustration comprising a representation of the insurance account during an income replacement phase, an intermediate phase, and a longevity phase, wherein:
the income replacement phase concludes at a date corresponding to a predetermined retirement age of the primary wage earner;
the intermediate phase commences at the date corresponding to the predetermined retirement age of the primary wage earner and concludes at a date of a last payment from at least one or more retirement accounts associated with the financial plan;
the longevity phase commences at the date of the last payment from the at least one or more retirement accounts associated with the financial plan;
upon determining that at least one of the plurality of initial assumptions is incorrect, update the first illustration based on the one or more of contributions, returns, projections and current balance data associated with the insurance account to provide a second illustration, wherein updating the first illustration comprises modifying the representation of the insurance account during the income replacement phase, the intermediate phase, and the longevity phase;
server the second illustration to a client device;
subsequent to serving the second illustration, determine whether the insurance account is in the income replacement phase, the intermediate phase, or the longevity phase as those phases are identified in the second illustration;
determine whether the primary wage earner and the beneficiary are deceased;
if the primary wage earner is deceased and the beneficiary is not deceased, and the account is in the income replacement phase, access data indicative of one or more first payments to one or more of the at least one or more retirement accounts during the income replacement phase, and communicate to a payment determination system an output signal having data indicative of the one or more first payments to the one or more of the at least one or more retirement accounts during the income replacement phase, wherein:
the one or more first payments comprise amounts configured to replace at least a portion of contributions that, according to the financial plan, were planned to be made to the at least one or more retirement accounts using the wages of the primary wage earner; and
the one or more first payments are paid from the death benefit to the at least one or more retirement accounts during the income replacement phase;
if the account is in the intermediate phase and either or both of the primary wage earner and the beneficiary are living, communicate to the payment determination system an output signal having data indicating that the insurance account is to be maintained without payments for either of the primary wage earner or the beneficiary during the intermediate phase;
if the account is in the longevity phase, and either of the primary wage earner or the beneficiary are not deceased, access data indicative of a schedule of periodic payments, including a plurality of dates and a plurality of amounts of second payments corresponding to each of the plurality of dates, for at least one of the primary wage earner and the beneficiary for a term continuing until the last to die of the beneficiary and the primary wage earner, and communicate to the payment determination system an output signal having data indicative of one or more of the second payments for the at least one of the primary wage earner and the beneficiary for the term continuing until the last to die of the beneficiary and the primary wage earner, wherein:
the amounts of second payments are configured to provide income to the at least one of the primary wage earner and the beneficiary after the last payment from the at least one or more retirement accounts; and
each second payment is made from the annuity to the at least one of the primary wage earner and the beneficiary in accordance with the schedule of periodic payments.

The steps above for administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary associated with a death benefit and an annuity including generating/updating an illustration representing the insurance account during the income replacement phase, intermediate phase, and longevity phases, and determining what the phase the account it in based on statuses of wage earner and beneficiary (living, deceased, retired, etc) and administering the payments and accounts of the beneficiary under the broadest reasonable interpretation covers fundamental economic principles or practices (including insurance) but for the recitation of generic computer components.   That is other than reciting a computer system comprising: a processor; a memory storage device in communication with the processor; an illustration program, a payment fulfillment system (check printing and mailing system), and computer-readable medium nothing in the claim elements are directed towards anything other than fundamental economic principles or practices in that the claims are directed towards the steps for managing and administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary associated with a death benefit and an annuity.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computer system comprising: a processor and a memory storage device in communication with the processor; an illustration program, a payment fulfillment system (check printing and mailing system), and computer-readable medium.  The computer system, processor, memory storage device in communication with the processor, illustration program, payment fulfillment system (check printing and mailing system), and computer-readable medium are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f)).    The specification does not provide any indication that the computer system, processor, memory storage device in communication with the processor, illustration program, payment fulfillment system (check printing and mailing system), and computer-readable medium are other than generic computer components as evident by Figure 1, processor 110, and [0024] of the specification describing the invention implemented using a general purpose computer and conventional components, which states “Payment determination system 140 may include one or more computer systems, including processors, memory devices, user inputs, outputs, software executed by the processors, and other conventional components.”, additionally the [0025] states “Check printing and mailing system 150 may include one or more computer systems, including processors, memory devices, user inputs, outputs, software executed by the processors, and other conventional components.”  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the computer system, processor, memory storage device in communication with the processor, illustration program, payment fulfillment system (check printing and mailing system), and computer-readable medium for administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary associated with a death benefit and an annuity including generating/updating an illustration representing the insurance account during the income replacement phase, intermediate phase, and longevity phases, and determining what the phase the account it in based on statuses of wage earner and beneficiary (living, deceased, retired, etc) and administering the payments and accounts of the beneficiary amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network pertaining to data indicative of payments, and storing and retrieving information related to the insurance accounts.  Further, the illustration program which illustrates/displays information about the insurance accounts steps fall to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision, collecting information, analyzing it, and displaying certain results). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, further defining the data in claims 5 and 6, defining when the phases start in claim 8, and determining when a primary wage earner is disabled for determining when to end the income replacement phase or when they are eligible to receive benefits in claims 9, 21, and 22 is further defining the abstract idea and falls under “Certain Methods of Organizing Human Activities” groupings of abstract ideas. The use of a web server, and the payment fulfillment system, and providing documents about the plan, including in a graphical presentation in claims 10, 12, 13, 27, and 28 is generally linking the use of the judicial exemption to a particular technical computing environment (the insurance processing environment) and do not make the claims eligible under 35 U.S.C. 101 akin to, as explained above, Electric Power Group.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claims 26-28 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per MPEP 2106.03, non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Claims 26-28 recites are directed towards a computer-readable medium that performs several functions. The program and functions are not claimed as embodied in a non-transitory computer-readable media and are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.03). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “a computer readable medium” lacking storage on a non-transitory medium, which does not enable any underlying functionality to occur. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection, such as a non-transitory computer readable medium.  Additionally, any amendments must be fully supported by the specification.   

No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  
The closest art of record, US Patent Application Publication 20070185741 to Hebron, et al., discloses “Method and system for providing an insurance policy with convertible benefits. The method includes receiving information to determine a first type of benefit which will be provided under a first type of insurance, a second type of benefit to be provided under a second type of insurance policy, and a conversion event. The method further includes computing a premium for an insurance policy which provides the first benefit before the conversion event and the second benefit after the occurrence of the conversion event, and the issuance of an insurance policy based on the computed premium.”
The closest art of record, US Patent Application Publication 20060106698 to Mahaney, et al., discloses “A method for providing retirement income using mutual fund longevity insurance is provided. A current or prospective retiree can purchase a mutual fund coupled with a longevity product. The longevity product insures against the early exhaustion or termination of the mutual fund, superannuation, or poor market performance of the mutual fund, and could be funded using a qualified annuity, a Roth Individual Retirement Annuity (IRA), or a non-qualified annuity to provide tax advantages. Retirement income is provided for the retiree beginning at retirement. During the life of the mutual fund, periodic withdrawals are taken from the mutual fund and invested in the longevity product. If the retiree reaches a threshold age, the retiree can choose to receive income from the longevity product. Optionally, if the retiree reaches the threshold age and sufficient income is available from the mutual fund, the retiree can continue to receive income from the mutual fund and delay receiving income from the longevity product until a later age. Income from the longevity product can be provided until the death of the retiree. A number of insurance options can be provided, including a pure insurance option, a partial insurance option, or a guaranteed payback option.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694          
                                                                                                                                                                                              
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694